                 Case 1:20-cv-21987-CMA Document
JS44 (Rev. 06/17) FLSD Revised 06/01/2017
                                                 1-1 COVER
                                              CIVIL  Entered SHEET
                                                             on FLSD Docket 05/12/2020 Page 1 of 1
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This fonn, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)         PLAINTIFFS Maryann Boger and Lawrence Boger                                                      DEFENDANTS A. Gallerani, M.D., PLLC, Alberto
                                                                                                                           Santibanez-Gallerani, M.D,, A. Gallerani, M.D.,
                                                                                                                           m T r’              cu.,-;

    (b) County of Residence of First Listed Plaintiff Miami-Dade                                                County of Residence of First Listed Defendant Miami-Dade
                                  (EXCEPT IN US. PLAINTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONL Y)
                                                                                                                NOTE:                        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                             THE TRACT OF LAND INVOLVED.
    (c)      Attorneys (Firm Name, Address, and Telephone Number)                                                Attorneys (If Known)
    Allison B. Christensen, Esq. and Phoebe S. Wise, Esq., Hahn Loeser &
    Parks, 5811 Pelican Bay Blvd., Ste 650, Naples, FL 34108 (239)
    '^C A     AAA

 (d)Check County Where Action Arose:            □    miami-dade       □   monroe   □   broward    □   palm beach      □   martin   □   st. lucie    O Indian river □    okeecmobee     q highlands


II. BASIS OF JURISDICTION                           (Place an 'X" in One Box Only)             III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                           "X" in One Boxfor Plaintiff)
                                                                                                           (For Diversitv Cases OnlvJ                                             and One Box for Defendant)
□    1      U.S. Government           tC]3                   Federal Question                                                        PTF            DEF                                            PTF DEF
               Plaintiff                        (U.S. Government Not a Parly)                         Citizen of This State             1               1    Incorporated or Principal Place       □ 4        4
                                                                                                                                                             of Business In This State

□ 2         U.S. Government            □4                       Diversity                             Citizen of Another State           □2          Q 2     Incorporated      Principal Place      □ 5      ns
              Defendant                         (Indicate Citizenship of Parties in hem III)                                                                    of Business In Another State

                                                                                                      Citizen or Subject of a            □3          O 3     Foreign Nation                         □ 6      0 6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an                    ‘X" in One Box Only)                             Click here for: Nature of Suit Code Descriptions
              CONTRACT                                         TORTS                                  FORFEITURE/PENALTY                      BANKRUPTCY                             OTHER STATUTES
Olio Insurance                         PERSONAL INJURY                    PERSONAL IN,IURY        □ 625 Drug Related Seizure          □ 422 Appeal 28 USC 158                    □ 375 False Claims Act
Q 120 Marine                         □ 310 Airplane                   □   365 Personal Injury -            of Property 2! USC 881     0423 Withdrawal                            □ 376 Qui Tam (31 USC
□ 130 Miller Act                     □ 315 Airplane Product                    Product Liability  □ 690 Other                                  28 USC 157                            3729 (a))
□ 140 Negotiable Instrument                Liability                  □ 367 Health Care/                                                                                         □ 400 State Reapportionment
□ 150 Recovery of Overpayment        □ 320 Assault, Libel &                   Pharmaceutical                                               PROPERTY RIGHTS                       □ 410 Antitrust
      & Enforcement of Judgment            Slander                            Personal Injury                                         Q 820 Copyrights                           □ 430 Banks and Banking
□ 151 Medicare Act                   □ 330 Federal Employers’                 Product Liability                                       □ 830 Patent                               □ 450 Commerce
□ 152 Recovery of Defaulted                Liability                  |~l 368 Asbestos Personal                                              □
                                                                                                                                          835 Patent - Abbreviated
                                                                                                                                          New Drug Application                   n 460 Deportation
      Student Loans
      (Excl. Veterans)
                                     □ 340 Marine
                                     □ 345 Manne Product
                                                                               Injury Product
                                                                               Liability
                                                                                                                                      □ 840 Trademark                            □ 470 Racketeer Influenced and
                                                                                                                LABOR                       soci^Securjty                          Corrupt Organizations
□ 153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY □ 710 Fair Labor Standards                  □ 861 HIA(I395ff)                          □ 480 Consumer Credit
      of Veteran’s Benefits          □ 350 Motor Vehicle              □ 370 Other Fraud                    Act                        □ 862 Black Lung (923)                     □ 490 Cable/Sat TV
□ 160 Stockholders’ Suits
□ 190 Other Contract
                                     □ 355 Motor Vehicle
                                             Product Liability
                                                                      D 371 Truth in Lending
                                                                      □ 380 Other Personal
                                                                                                  □ 720 Labor/Mgmt. Relations
                                                                                                   □  740 Railway Labor Act
                                                                                                                                      □ 863 DIWC/DIWW (405(g))
                                                                                                                                      □ 864 SSID Title XVI
                                                                                                                                                                                 □ 850 Securiiies/Commodities/
                                                                                                                                                                                   Exchange
□ 195 Contract Product Liability
□ 196 Franchise
                                     □ 360 Other Personal
                                             Injury
                                                                              Property Damage
                                                                      □ 385 Property Damage
                                                                                                  Q 751 Family and Medical
                                                                                                           Leave Act
                                                                                                                                      □ 865 RSI (405(g))                         □ 890 Other Statutory Actions
                                                                                                                                                                                 □ 891 Agricultural Acts
                                     □ 362 Personal Injury -                  Product Liability    □  790 Other Labor Litigation                                                 O 893 Environmental Matters
                                             Med. Malpractice
                                            CIVIL RIGHTS               PRISONER PETITIONS
                                                                                                  Q 791 Empl. Ret. Inc.
                                                                                                          Security Act
                                                                                                                                                                                 □ 895 Freedom of Infonnation
     REAL PROPERTY                                                                                                                        FEDERAL TAX SUITS                        Act
□ 210 Land Condemnation
□ 220 Foreclosure
                                     □ 440 Other Civil Rights
                                     □ 441 Voting
                                                                          Habeas Corpus;
                                                                      □ 463 Alien Detainee
                                                                                                                                      □ 870 Taxes (U.S. Plaintiff
                                                                                                                                              or Defendant)
                                                                                                                                                                                 □ 896 Arbitration
                                                                                                                                                                                 □ 899 Administrative Procedure
□ 230 Rent Lease & Ejectment         □ 442 Employment                 □   510 Motions to Vacate
                                                                          Sentence
                                                                                                                                      r-i871 IRS—Third Party 26
                                                                                                                                      ^ USC 7609                                   Act/Review or Appeal of
□ 240 Torts to Land                  r-j 443 Housing/                        Other:
                                     ^ Accommodations                                                                                                                                Agency Decision
□ 245 Tort Product Liability         □ 445 Amer. w/Disabilities -     O 530 General                      IMMIGRATION                                                             |—| 950 Constitutionality of Slate
                                                                                                                                                                                     Statutes
□ 290 All Other Real Property                Employment               □ 535 Death Penalty          □ 462 Naturalization Application
                                     □ 446 Amer. w/Disabilities -     □ 540 Mandamus & Other       □ 465 Other Immigration
                                             Other                    □ 550 Civil Rights                 Actions
                                     □ 448 Education                  □ 555 Prison Condition
                                                                        560 Civil Detainee -
                                                                      □ Conditions of
                                                                        Confinement
V. ORIGIN                 (Place an ‘X" in One Box Only)
•0 1 Original          □ 2 Removed □ 3 Re-fiied □               4 Reinstated       □   5   Transferred from
                                                                                           another district
                                                                                                                  □       6 Multidistrict
                                                                                                                          Litigation         □ 7 Appeal to              □      Multidistrici
          Proceeding       from State        ''' 'VI
                                             (See  ’*             or                                                                                                                         Remanded from
                           Court             below)               Reopened                 (specify)                      Transfer               District Judge                Litigation □9 Appellate Court
                                                                                                                                                 from Magistrate               - Direct
                                                                                                                                                                               File
VI. RELATED/                             (See instructions): a) Re-filed Case              DYES id NO                     b) Related Cases nYES id NO
RE-FILED CASE(S)                                          JUDGE:                                                                                      DOCKET NUMBER:

                                         Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity)-.
VII. CAUSE OF ACTION 29 USC 1001, et. seq. Defendants' failure to pay benefits under qualified retirement plan.
                                         LENGTH OF TRIAL via                 2 days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
     COMPLAINT:
                                          □   UNDER F.R.C.P. 23
                                                                                                        DEMAND s263,962.84                                CHECK YES only if demanded in complaint:

                                                                                                                                                      JURY DEMAND:                   □ Yes       iQ No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KN'                                             LEDGE
DATE                                          SIGNATURE OF'                                                         RECORl



FOR OFFICE USE ONLY
                        7X120
RECEIPT #                            AMOUNT                     IFP                    JUDGE                                             MAG JUDGE
